Citation Nr: 0016201	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral defective hearing, from the initial grant of 
service connection.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1978 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the RO which, 
in part, granted service connection for bilateral defective 
hearing and assigned a noncompensable rating, effective from 
August 1, 1998.  

By rating action in July 1999, the RO assigned a 10 percent 
evaluation for the veteran's service-connected tinnitus, 
effective from August 1, 1998 (the day following the 
veteran's discharge from service).  In a statement received 
in September 1999, the veteran expressed dissatisfaction with 
the effective date of the rating assigned for tinnitus.  In a 
subsequent letter received in March 2000, the veteran also 
questioned the amount of VA compensation he was receiving for 
his service connected disabilities.  A Statement of the Case 
(SOC) addressing these two matters was promulgated in March 
2000.  The veteran did not respond to the SOC.  Accordingly, 
these issues are not in appellate status and can not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999 or the criteria in effect from 
that date are more favorable to the veteran.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by a puretone threshold average of 63 decibels in 
the right ear and 25 decibels in the left ear, with speech 
recognition ability of 96 percent for the right ear and 92 
percent for the left ear; the veteran has level II hearing 
impairment in the right ear and level I hearing impairment in 
the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (effective from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record shows that the veteran 
complains of, in essence, decreased hearing.  He notes that 
the Army gave him a hearing aid so he could hear people speak 
on his right side.  He is unable to understand how he can 
have a sixty three percent hearing loss in his right ear and 
still be rated at zero percent.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available. 

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1999).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The new regulations were not in effect when the 1998 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test, and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

As previously indicated, when a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas.  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the Schedule and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  However, the Board again points out that as 
the old and new regulations for evaluating a hearing loss 
disorder are identical, neither rating criteria can be more 
favorable to the instant claim since the criteria are 
identical.  (The Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) and (b), which were added by the change in 
regulation that became effective on June 10, 1999, are not 
pertinent in the instant case.)

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999), 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  See Lendenmann, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

In the instant case, the record shows that entitlement to 
service connection for "defective hearing" was granted, at a 
noncompensable evaluation level, by the RO by means of a 
rating decision dated in June 1998 following review of the 
veteran's service medical records and the report of a May 
1998 VA examination.  The noncompensable evaluation assigned 
by the RO has remained in effect since that rating action.  
The veteran has not alleged any increase in severity of his 
hearing loss since the last VA examination.

Service medical records reveal complaints of hearing loss.  
On a February 2, 1998 report of medical history, the veteran 
indicated that he could not hear in the right ear without a 
hearing aid.  On VA audiological evaluation in May 1998, the 
veteran's right ear auditory thresholds in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (Hz) were 40, 40, 80, 
and 90 dBs, respectively.  These results translate to an 
average puretone threshold of 63 decibels (dBs).  Speech 
audiometry testing revealed speech recognition ability of 96 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 25, 20, 20, and 35 dBs, respectively.  These 
results translate to an average puretone threshold of 25 dBs.  
Speech audiometry testing revealed speech recognition ability 
of 92 percent in the left ear.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 63.  The 
percent of discrimination was 96.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 58 and 65 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is II.

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 25.  The percent of 
discrimination was 92.  The resulting numeric designation for 
the left ear is I.  See also 38 C.F.R. § 4.85, Table VI.

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of I for the 
better ear and II for the poorer ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable evaluation under Diagnostic Code 6100.

The RO has applied the rating schedule accurately, and there 
is no basis under applicable criteria for the assignment of a 
higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 dBs or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 dBs or more at 2,000 Hz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  This provision compensates 
for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise, and a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
amended regulations changed the title of Table VIa from 
"Average Puretone Decibel Loss" to "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average."  
See 64 Fed. Reg. 25202 (May 11, 1999).

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the VA examination were 55 dBs or greater, such findings were 
not present in all four of the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hz.  Furthermore, the audiometric evaluation 
did not show puretone thresholds of either 30 decibels or 
less at 1,000 Hz or 70 dBs or more at 2,000 Hz in either ear.

In arriving at this decision, the Board has considered the 
holding in Fenderson v. West, 12 Vet. App. 19 (1999) which 
held that at the time of an initial rating, separate ratings 
may be assigned for separate period of time based on the 
facts found.  At no time during the appeal period has 
entitlement to a compensable evaluation for hearing loss been 
demonstrated.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

